DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rettger et al. (Patent App. Pub. No. US 2010/0198420 A1) in view of Rastech (Patent App. Pub. No. WO 2016/186225 A1).
Regarding claim 1, Rettger discloses a method (dynamic management of power production in a power system subject to weather-related factors, title), comprising: 
orienting one or more solar power units (solar panels 115, Fig. 1) in a first position in which one or more rows of solar power units are shaded by one or more clouds (see Fig. 1 showing clouds 141 and cloud layers 145 creating shading patterns that cast shadows on solar panels 115; Depicted in FIG. 1 are substantially thick clouds 141, thin cloud layers 145, and cloud patterns 149 with convective activity. As indicated by the dotted lines, the clouds create shading patterns consistent with their total density and 
Regarding claim 2, modified Rettger discloses the method of claim 1, but Rettger does not disclose rotating the solar power units to follow the trajectory of future orientation positions over time. However, Rastech further teaches rotating the solar power units (see Figs. 6 and 7 showing the rotation of the solar power units 
100A-100D) to follow a trajectory of future orientation positions over time (An arbitrarily set time interval for calculating the altitude of the sun altitude each calculation unit 400; According to the altitude of the sun to receive solar panel resting on the base for calculating the length of the shadow of the shadow calculating unit 500, claim 1; The motor portion 730 is a solar receiving panel 100 in the same manner as the calculated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the method of Rettger to include the teachings of Rastech for the purpose of preventing solar panel units from casting shadows upon adjacent solar panel units.
Regarding claim 5, modified Rettger discloses the method of claim 1, and Rettger further discloses: orienting the solar power units in a second position in which the rows of solar power units are in full sun (FIG. 2 is a graphic depiction showing examples of solar farm power output variations in a 24 hour period under different weather conditions. On a clear day, irradiance tends to be consistent and predictable, as indicated by curve 201, para. [0042]); monitoring the energy generated by the solar power units over a second window of time, the second window of time including from when the solar power units are oriented in the second position until the sun angle corresponds to all of the rows of solar power units being shaded by clouds (When a cloud edge passes over a solar panel, the power output from that panel or string of panels will change. By measuring the output of the photovoltaic panels, a direct reading of irradiation is obtained, para. [0063]); and identifying a second knee in energy generation during the second window of time, the second knee indicating a transition from a second lower rate of change of energy generation to a second higher rate of change of energy generation at a second given solar angle (when clouds pass over an array, they cause output power fluctuations as they shade each panel. If the power 
[0040]), wherein plotting trajectory of future orientation positions over time includes both the orientation and time corresponding to the given solar angle and a second orientation and second time corresponding to the second given solar angle (Calculations or impact of conditions used to predict localized irradiance changes due to cloud passage may also take into account ... the position and angle of the sun with respect to the solar panels during the passage of the clouds may be calculated ... duration of reduced power generation due to effects of atmospheric conditions ... The effects of atmospheric conditions include shading by clouds, para. [0044]). Rettger does not disclose the second window of time including from when the solar power units are oriented in the second position until the sun angle corresponds to all of the rows of solar power units being shaded by one or more adjacent rows of solar power units. However, Rastech further teaches monitoring the solar power units over a second window of time including from when the solar power units are oriented in a second position (see Fig. 6b showing a second position in which solar panels 100A-100D are in full sun) until the sun angle corresponds to all of the rows of solar power units being shaded by one or more adjacent rows of solar power units (each calculation unit 400 is a high degree of current date and time of an arbitrarily set altitude angle of the sun according to the sensed time intervals, para. [0047]; The determination unit further receives via the solar panel if it is determined that a shadow is formed, the shadow produced from the sunlight receiving panel receiving sunlight and a solar panel received within an interval of another panel so that said base for rotation of a rotation angle indicating rotation identification unit 710 
Regarding claim 8, modified Rettger discloses the method of claim 1, and Rettger further discloses wherein plotting the trajectory of future orientation positions over time includes positioning a known curve of orientations (Upon obtaining the loss of irradiance vs. time (step 533), a stored cumulative 1/t curve for previously measured clouds is retrieved (step 537), para. [0117]) such that the orientation and the time corresponding to the given solar angle is on the known curve (The current 1/t curve is added to the historical one by updating the cumulative 1/t curve with calculations from the new measurements (step 539). The updating (step 539) is used to extrapolate the irradiance trend into the future ... the stored data is used to calculate expected power vs. time (step 545) from the cumulative 1/t curve retrieved in steps 537 and 539, para. [0117]).
Regarding claim 9,.
Claims 10, 13, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastech (Patent App. Pub. No. WO 2016/186225 A1) in view of Rettger et al. (Patent App. Pub. No. US 2010/0198420 A1).
Regarding claim 10, Rastech discloses a system (Solar power generation apparatus having shade prevention function, title), comprising: one or more solar power units (solar panels 100A-100D, Fig. 4a), the solar power units including a first row of solar power units and a second row of solar power units adjacent to and generally parallel with the first row of solar power units (see Fig. 4a showing a first row of solar panels 100D generally parallel with an adjacent second row of solar panels 100C); a motor (motor unit 730, Fig. 1) configured to change orientation of at least one row of the solar power units (Wherein the motor portion 730 is configured to a specific altitude of the sun altitude than said reference angle is less than the base to rotate the solar cell apparatus, claim 6; according to the motor unit 730 is a solar receiving panel 100 ... so that the 200 angle in the azimuth of the sun rotates, para. (062); a sensor (calculation unit 400, Fig. 2; each calculation unit 400 is a high degree of current date and time of an arbitrarily set altitude angle of the sun according to the sensed time intervals, para. (04 7); at a set time interval (time) ... according to each aspect of the sensed altitude, para. (048)); and a controller (government 740, Fig. 2) in communication with the motor and the sensor (see Fig. 2 showing government 740 in communication with motor 730 and sensor calculation unit 400), the controller configured to perform operations, comprising: orienting at least the first row of the solar power units in a first position in which the first row of solar power units is at least partially shaded by the second row of solar power units (first position shown in Fig. 4a in which the first row of solar panels 100D is 

Regarding claim 13, modified Rastech discloses the system of claim 10, and Rastech further discloses wherein the operations further comprise rotating the solar power units to follow the trajectory of future orientation positions over time (Wherein the motor portion 730 is configured to a specific altitude of the sun altitude than said reference angle is less than the base to rotate the solar cell apparatus, claim 6; according to the motor unit 730 is a solar receiving panel 100 ... so that the 200 angle in the azimuth of the sun rotates, para. [062]; determination unit 600 calculating a shadow of the solar receiving panel 100 and said another light receiving panel 100 receiving sunlight length of interval exceeds the length of the panel, the shadow of the solar receiving panels further determines a shadow of the solar cell apparatus having a function to prevent, claim 3).
Regarding claim 16, modified Rastech discloses the system of claim 10, and Rastech further discloses wherein the operations further comprise: orienting the solar 
Regarding claim 19, modified Rastech discloses the system of claim 10, and Rastech further discloses wherein plotting the trajectory of future orientation positions over time includes positioning a known curve of orientations (An arbitrarily set time interval for calculating the altitude of the sun altitude each calculation unit 400; According to the altitude of the sun to receive solar panel resting on the base for calculating the length of the shadow of the shadow calculating unit 500, claim 1) such that the orientation and the time corresponding to the given solar angle is on the known curve (Wherein the solar radiation received from the bottom of the receiving panel 100 to the top vertical height of the photovoltaic solar panel 100 of the predetermined numerical value in accordance with the altitude by using the calculated length of the shadow of the solar cell apparatus having a function of preventing a shadow, claim 2; The comparison unit 770 is a rotation angle of the rotation angle identifying unit 710 is identified through a maximum rotation angle and the maximum angle set by government 760 loneliness compared to each other, para. [066]).
Regarding claim 20, modified Rastech discloses the system of claim 10, but Rastech does not disclose wherein monitoring the energy generated by the solar power units over the first window of time comprises accumulating detected energy generation across the first row of solar power units and additional rows of the solar power units. However, Rettger further teaches wherein monitoring the energy generated by the solar power units over the first window of time comprises accumulating detected energy generation across the first row of solar power units and additional rows of the solar .

Allowable Subject Matter
Claims 3, 4, 6, 7, 11, 12, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khabibrakhmanov et al. (Patent No. US 10,819,116 B2) discloses systems and methodologies for forecasting the generation of solar power.
Feng et al. (Patent No. US 10,732,319 B2) discloses forecasted solar power output data generated by the computer system based on the forecasted solar power output by the solar farm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEUNG C SOHN/           Primary Examiner, Art Unit 2878